Title: From John Adams to John Manners, 15 July 1819
From: Adams, John
To: Manners, John



Dear Sir
Quincy July 15th. 1819

As every Candid inquirer after truth whether personally known, or unknown to me, is very dear to me; I cannot forbear to acknowledge my obligations to you for your kind favour of June 30th.—
The field before you is very intensive; it would be arrogance and presumption in me, to pretend tantas Componere lites, when such names as Ellsworth Washington, Peters, and Cooper, are arrayed on one sid, and a Chase Tucker and Jefferson and Madison on the other.—
The questions concerning Constructions by implication, are not without their difficulty’s for some things are so strongly and clearly implyed in others that it is impossible to embrace addopt the latter without embracing the former every moral rule contained in the common Law is undoubtedly obligatory upon us, every political Law that is applicable to us, and evediently beneficial to us; we should be unwise not to adapt, why Should we not Consider the Common law as we Consider the legal reports of adjudged Cases as Illustrative Presidents Corroboratory of reason and Sound judgement—I should certainly never Adopt the Common Law any further than I should see the reason Equitty and Utility of it—surely the hereditary descent of the Crown, the Hereditry Estates in their Offices which the Kings of England hold—the Hereditary Estates of their Nobles which they hold in their honours dignity and power—the Certainly the Establishment of the Hierachy of their Church are not binding upon us—indeed the great question whether the establishment of the Christian Religion by the Common Law, which is not very clearly settled in England cannot reasonably be pretended to be settled in this Country by the Common law. Many of our States have by-laws of their own since the Revolution adopted the Common the law, as far as it is applicable to us—but it would be Madness in a Man who can neither read, nor write, to enter into details upon this great subject,—in you Sir, it is very becoming; to enter and beat the whole feild, we have in America Customes unwritten laws, or what we may call a Common Law; which have Originated since the Emi Migration of Our Ancestors—for Example in some of the States Married Women, are allowed to Unite with their Husbands; in the Alination of their Heredetary lands; this is not conformable to the Common Law of England. for four and forty years I have been so entirely out of the habit of Studying Law, except in such Caces as my public, political, duties demanded of me; that it would ill become me at this Age, to attempt to discus questions so complicated and important as those that you propose—if I were forty years younger—it would be the delight of my soul—to accompany you through all your rechear—for success in which I have the sincere wishes of your friend and humble Servant
John Adams